Citation Nr: 0731436	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-41 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tension and 
migraine headaches.

2.  Entitlement to a higher initial evaluation for common 
variable immunodeficiency (CVID), currently assigned a 30 
percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1995 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2002, which, in pertinent part, denied service 
connection for tension and migraine headaches, and granted 
service connection for CVID, assigning a 30 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is required to 
satisfy the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2007).  First, with respect to the claim for service 
connection for headaches, the report of the VA examination in 
January 2002 is confusing.  The examiner reported that the 
veteran had headaches more than once a week, beginning since 
his intravenous immunoglobulin (IVIg) treatment for service-
connected CVID.  The examiner then referred to right 
hemisensory involvement with a diagnosis of right fourth 
nerve palsy in May 2001, and said that the symptoms had 
"completely disappeared."  The diagnoses were tension 
headaches, migraine headaches, and status post cardiovascular 
accident.  It is unclear whether the examiner was referring 
to the veteran's headaches having completely disappeared, or 
to the symptoms of the cardiovascular accident.  

Further, there is no other medical evidence of the current 
presence of a chronic headache disorder, which could be 
relied upon to establish current disability.  The medical 
board proceedings in February 2001, while the veteran was on 
active duty, note a diagnosis of migraine headaches, by 
history.  Post-service medical records, dated to February 
2005, do not show any complaints of headaches.  Thus, another 
examination is needed to resolve this issue.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 
374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

As to the veteran's service-connected CVID, a VA examination 
was conducted in January 2002.  Since then, the veteran has 
submitted records of his treatment from January 2002 to 
February 2005.  These records show continuing treatment for 
CVID with regular IVIg infusions.  In addition, the veteran's 
regular follow-up records show various symptoms, many 
recurring.  Records of treatment since February 2005 should 
be obtained, to assist in a determination of the 
manifestations and severity of the veteran's CVID.  

In addition, the VA examination in January 2002 was primarily 
for the purpose of determining service connection, and 
findings pertaining to the manifestations and severity of 
symptoms were not always specific.  Later treatment records 
show symptoms not reported on that examination.  For example, 
conjunctivitis was diagnosed in February 2005, and 
sarcoidosis and neutropenia were noted in May 2002.  Under 
these circumstances, a current examination is warranted.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

The treatment records dated from January 2002 to February 
2005 were received directly at the Board, but were not 
accompanied by a waiver of initial RO consideration.  In such 
cases, RO review of the evidence is required before the Board 
reviews the appeal; therefore, the RO must take care to 
review this additional evidence in connection with 
readjudicating the claims.  See 38 C.F.R. § 20.1304(c) 
(2006); see also Disabled American Veterans (DAV) v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

Finally, since there is no diagnostic code pertaining to the 
rare CVID condition from which the veteran suffers, the 
condition must be rated on the basis of an analogous 
condition.  38 C.F.R. § 4.20 (When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.).  Diagnostic code 6351 (HIV-related 
illness) was selected by the RO, as also pertaining to an 
immune deficiency disease.  The veteran argues that 
diagnostic code 6351 is not the most appropriate diagnostic 
code.  He maintains that he will never develop an "AIDS-
related opportunistic infection," contemplated for a 60 
percent rating under diagnostic code 6351.  

However, although, the RO must, at this stage, rate the 
veteran's symptoms under the diagnostic code(s) it finds to 
be most appropriate, based on the evidence currently of 
record, the Board is unable to find a more closely related 
diagnostic code.  Under diagnostic code 6351, a higher rating 
of 60 percent does not necessarily require opportunistic 
infections; a 60 percent rating is also warranted for 
"refractory constitutional symptoms, diarrhea, and 
pathological weight loss," and "secondary diseases 
afflicting multiple body systems" warrant a 100 percent 
rating.  Moreover, to the extent that symptoms are not 
contemplated by this diagnostic code, they must be rated 
separately, although care must be taken to avoid pyramiding 
(i.e., rating the same symptoms twice under two diagnostic 
codes).  See 38 C.F.R. § 4.14 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
treatment and/or evaluations received for 
CVID and/or for headaches from February 
2005 to the present.  Of particular 
importance are reports of any laboratory 
and/or radiographic studies taken during 
this time period, to avoid any unnecessary 
duplication on the VA examination.  All 
records for which sufficient 
identification and authorization are 
received should be obtained.  

2.  Schedule the veteran for an 
appropriate VA examination, preferably by 
a physician with expertise in immunology, 
to determine the current manifestations 
and severity of his service-connected 
CVID.  The entire claims folder and a copy 
of this REMAND must be made available to 
the examiner prior to the examination.  
Any essential tests and studies, which are 
not already of record, should be 
accomplished.  All manifestations 
associated with CVID should be described 
in detail, including manifestations 
pertaining to any conditions related to 
CVID.  

*  The examiner should also express an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current chronic headache disability 
related to a disease or injury in service, 
or whether it is at least as likely as not 
that such was caused or aggravated by 
service-connected CVID, or IVIg therapy 
used to treat CVID.  The complete 
rationale for all conclusions should be 
provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on appeal, 
in light of all evidence of record, 
including the evidence received at the 
Board in May 2006.  The issue of service 
connection for headaches must be addressed 
on both direct and secondary bases (i.e., 
secondary to CVID, or to IVIg used to 
treat CVID).  For the higher initial 
rating claim, the RO must ensure that all 
manifestations associated with CVID are 
rated.  Any symptoms which are not 
contemplated by diagnostic code 6351 (or 
other diagnostic code if found by the RO 
to be more appropriate) must be rated 
separately.  If a decision must be made as 
to whether to assign a higher rating under 
diagnostic code 6351, or to assign 
separate ratings, apply the method which 
provides the highest overall rating, 
taking care to avoid pyramiding.  

If the decision as to either issue is less 
than a full grant of the benefit sought, 
furnish the veteran and his representative 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
matters, including all evidence associated 
with the record since the February 2006 
SSOC, and provides the law and regulations 
pertaining to any matter not previously 
addressed in a SOC or SSOC, to include 
secondary service connection, and any 
applicable Diagnostic Codes which have not 
been previously provided.  An appropriate 
period of time should be allowed for 
response before the file is returned to 
the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

